EXAMINER’S AMENDMENT

I.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Cynthia Barnett on October 21, 2021.
The application has been amended as follows: 
1. 	(Currently Amended) An adjustable trial femoral head for assessing [[the]]an anteversion of an acetabular cup relative to a pelvis of a patient, the adjustable trial femoral head comprising: 
an at least partially spherical body having a bore configured to receive a free end of a femoral neck; [[and]]
a visual alignment guide mounted on the at least partially spherical body and wherein [[the]]an orientation of the visual alignment guide relative to the at least partially spherical body is adjustable;
wherein the visual alignment guide comprises a grub screw operable to fix the orientation of the visual alignment guide relative to the at least partially spherical body by engaging the at least partially spherical body to fix the visual alignment guide relative to the at least partially spherical body;
wherein the at least partially spherical body includes a plurality of indicia, each indicium being arranged to indicate a different respective pre-selected anteversion angle of the acetabular cup relative to the pelvis, each indicium being in the form of a line extending perpendicularly relative to a central axis of the bore along lines of constant latitude;
wherein the visual alignment guide comprises a cap pivotally mounted on the at least partially spherical body, the cap comprising a ring which stands proud of an adjacent surface of the cap and which is configured to seat against a rim of an acetabular cup or acetabular cup liner; and
wherein the orientation of the visual alignment guide relative to the indicia indicates the anteversion of an acetabular cup relative to the pelvis of the patient when the trial femoral head is mounted on a femoral neck attached to the femur of the patient and the adjustable trial femoral head is received in the acetabular cup to form a trial hip joint and the leg of the patient and the pelvis of the patient are arranged in a pre-selected position.
2. 	(Canceled) 
3. 	(Canceled) 
4. 	(Canceled)
5. 	(Canceled) 
6. 	(Canceled) 
7. 	(Previously Presented) The adjustable trial femoral head of claim 1, wherein the ring is
8. 	(Canceled)
1, wherein the ring
11. 	(Canceled) 
12. 	(Canceled)
13. 	(Canceled)
14. 	(Currently Amended) The adjustable trial femoral head of claim [[13]]1, wherein the pre-selected position is [[the]]a Ranawat sign position.
15. 	(Currently Amended) The adjustable trial femoral head of claim [[13]]1, wherein the pre-selected position is [[the]]an anatomical position.
16. (Currently Amended) The adjustable trial femoral head of claim 15, wherein at least one indicium of the indicia is
17. 	(Previously Presented) The adjustable trial femoral head of claim 15, wherein the anatomical position corresponds substantially to 0° extension/flexion of the leg, 0° abduction/adduction of the femur and 0° rotation of the femur. 

the visual alignment guide comprises a grub screw operable to fix the orientation of the visual alignment guide relative to the spherical body by engaging the at least partially spherical body to fix the visual alignment guide relative to the at least partially spherical body and the spherical body includes a plurality of indicia, each indicium being arranged to indicate a different respective pre-selected anteversion angle of the acetabular cup relative to the pelvis, each indicium being in the form of a line extending perpendicularly relative to a central axis of a bore along lines of constant latitude. There is no obvious reason to modify the Turley et al. femoral head to satisfy these and/or each and every one of Applicants' pertinent limitations, as such modifications would likely render the Turley et al. femoral head incapable of continuing to operate in the particular manner set forth within the Turley et al. reference, which would be strongly indicative of an application of impermissible hindsight reasoning. 

III.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the 




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775